Deyens, J.
The only question presented by the defendant’s bill of exceptions is, whether there was any evidence upon which the court could find that Samuel W. Haynes, who had, on July 20, 1864, enlisted in the Veteran Reserve Corps as a part of the quota of Waltham, became disabled from wounds or disease contracted while engaged in the service of the United States as a part of this quota. The certificate of the examining surgeon, made at the time of his enlistment, was evidence of the then physical condition of Haynes, whether conclusive or not it is unnecessary now to determine. Fitchburg v. Lunenburg, 102 Mass. 358, 361. Hanson v. South Scituate, 115 Mass. 336. While it does not in express terms state that the enlisted man has no other infirmity than those which it describes, the fair inference therefrom is that there was no other, as, after stating them, the surgeon states that he is not disqualified from serving in the Veteran Reserve Corps.
The certificate of the surgeon upon which he was discharged from the service of the United States, at a subsequent date, was conclusive evidence of the cause and manner of his discharge; Fitchburg v. Lunenburg, and Hanson v. South Scituate, ubi supra; and states a different infirmity from that with which he was affected at the time of his enlistment, viz. “phthisis pulmonalis, with great emaciation developed since enlistment.” The contention of the defendant is, that this does not necessarily import that the disease, by reason of which he was discharged, was contracted after his enlistment in the Invalid Corps. It would be a very forced interpretation to hold that, by the use of the word “developed,” it was intended to intimate that the disease had been previously “ contracted.” The two certificates, that of the examining surgeon and that of the discharging surgeon, when taken together, afford evidence which would warrant the judge in his finding that Haynes became disabled from disease contracted while in the service on the quota of Waltham.
Exceptions overruled.